                      UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                               WESTERN DIVISION



UNITED STATES OF AMERICA,                        CR. 18-50010-02 8b 03-JLV

                  Plaintiff,                               ORDER

    VS'.



MOSES CROWE and
RANSON LONG PUMPKIN

                  Defendants.



      During the November 1, 2019, pretrial conference in this case, the parties

noted that Count II of the superseding indictment in effect at that time charged

defendants with knowingly using, carrying, brandishing and discharging a
firearm during and in relation to a crime of violence. (Docket 168 at p. 2). The

multiple theories of criminal liability were not captured in the court's proposed
instructions. The court ordered the parties to brief two matters: (1) whether

either defendant can be subject to the mandatory minimums found in 18 U.S.C.

§ 924(c)(1)(A) under an aiding and abetting theory and (2) what instructions and
verdict form were necessary to capture each theory of criminal liability charged

in the indictment.

      In his brief, defendant Moses Crowe moved to dismiss Count II as

duplicitous. (Docket 175). However, the government now states it will seek a
second superseding indictment alleging only that defendants knowingly
discharged a firearm during a crime of violence. (Docket 184 at p. 2).
Defendant Crowe conceded in e-mail communication with the court that the

government's choice renders his motion moot. The court will accordingly deny
the motion to dismiss as moot.
      Defendant Long Pumpkin and the government each argue the defendants
may be found guilty of the enhancements found in § 924(c)(1)(A) under an aiding
and abetting theoiy4 (Docket 171 at p. 2 85 184 at pp. 2-4). The court agrees.
The general rule in criminal cases is that an aider and abettor is punishable as a
principal. See 18 U.S.C. § 2; United States v. Stands. 105 F.3d 1565, 1577(8th
Cir. 1997). Moreover, the Supreme Court and the United States Court of
Appeals for the Eighth Circuit expressly recognized and analyzed aider and
abettor liability for a § 924(c) offense. S^ Rosemond v. United States, 572 U.S.
65 (2014); United States v. Daniel, 887 F.3d 350, 359 n.3 (8th Cir. 2018) It is
clear that either defendant may be punished with the 10-year mandatory
minimum sentence prescribed by § 924(c)(l)(A)(iii) iffound guilty under an aiding
and abetting theory.

      For the reasons given above, it is

      ORDERED that defendant Crowe's motion to dismiss Count II of the

second superseding indictment (Docket 175) is denied as moot.
      Dated November 14, 2019.

                               BY THE COURT:



                               JDKEftEYT^VfKE]
                                CHIEF JUDGE




       ^Defendant Crowe did not take a position on this topic.
                                           2
